Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS CORRECTED NOTICE OF ALLOWANCE ADDRESS SOME PUNCTUATION AND A TYPOGRAPHICAL ERROR IN THE EXAMINER’S AMENDMENT MAILED 4/11/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Miller and Bridget Kearney on 3/30/2022.

The application has been amended as follows: 
Claim 6: In line 7, change “a S/C ratio” to “the S/C ratio”.
In line 7, delete “, which is a ratio of the amount of the steam circulated to the steam reformer to an amount of carbon input to the steam reformer”.
Claims 11 and 17: Cancelled.

The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the claimed method and apparatus with the claimed “control unit”, hereinafter interpreted, as would one of ordinary skill in the art, as a unit comprising a programmable computer readable medium due to the language of paragraph 96 of the instant published application which discloses instructions sent from the control unit to the pump in response to receiving an input in the form of an electric power load.  The prior art neither teaches nor suggests such a control unit in which the steam partial pressure in the anode off gas is controlled to achieve a desire steam/carbon ratio to the reformer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725